Citation Nr: 1631747	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus claimed as the result of herbicide exposure.

2.  Entitlement to service connection for chronic fungal infections.

3.  Entitlement to service connection for coronary artery disease claimed as the result of herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from July 1963 to February 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2012 decisions of the Buffalo, New York, Regional Office (RO). In May 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record.

The issue of service connection for thyroid disease has been raised by the record in a May 2016 letter from the Veteran's sister, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 
The issues of service connection for hypertension and for bilateral lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving at Udorn Royal Thai Air Force Base, Thailand.  

2.  Type II diabetes mellitus was diagnosed following active service.

3.  Chronic fungal infections first manifested during active service.

4.  The Veteran does not have a current diagnosis of coronary artery disease. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus claimed as due to herbicide exposure have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

2.  The criteria for service connection for chronic fungal infections have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for coronary artery disease claimed as due to herbicide exposure have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including November 2008 and September 2011 notices which informed him of the evidence generally needed to support his claims for entitlement to service connection; what actions he needed to undertake; and how VA would assist him in developing his claims. These notices were issued to the Veteran prior to the respective rating decisions from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation identified by the Veteran. He was not afforded a VA examination in connection with his claim of entitlement to service connection for coronary artery disease. However, VA does not have the duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). In the present case, there is no competent evidence of current coronary artery disease. The Veteran's private and VA treatment records do not mention any diagnosis for or treatment of such a disease. A September 2008 private treatment record stated that the Veteran's "[p]revious stress test was negative for coronary disease." Therefore, VA does not have a duty to provide the Veteran an examination. 

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and either type II diabetes mellitus or coronary artery disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  

VA's Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force bases (RTAFB) anytime between February 28, 1961, and May 7, 1975. The listed Thai military facilities include the Udorn RTAFB. If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis. VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

A.  Diabetes

The Veteran's service personnel records reflected that he was assigned temporary duty at Udorn RTAFB from July to September 1966. At his May 2016 hearing, the Veteran testified that his barracks at Udorn RTAFB was located only approximately 12 feet from the perimeter of the base. He submitted a map indicating the location of his barracks and its relationship to the perimeter. The Veteran also submitted a photo of a fellow servicemember on the perimeter at Udorn RTAFB and both he and the other servicemember submitted June 2016 statements that the photo was taken by the Veteran.

A June 2001 private treatment record conveyed that the Veteran was diagnosed with type II diabetes mellitus. 

Given the Veteran's documented service at Udorn RTAFB, Thailand, in July to September 1966 and the evidence that he was on the perimeter while there, the Board finds that the Veteran was exposed to herbicides. The Veteran has a current diagnosis of type II diabetes mellitus. Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for type II diabetes mellitus is now warranted and the claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Chronic Fungal Infections

Service treatment records conveyed that the Veteran was treated for athlete's foot in July 1964 and seen for complaints of itchiness and burning in the groin area in October 1965 and October 1966. On a December 1966 report of medical history, the Veteran wrote that he had had occasional itching in the groin area and he indicated that he had athlete's foot. Private treatment records dated Between March 1996 and August 2001 stated that the Veteran was treated for several skin disorders, including onychomycosis. In an August 2008 VA treatment record, the Veteran stated that he has had periodic fungal infections of the hands, feet, and groin since 1966, which he treated with antifungal cream. A September 2008 VA letter following an Agent Orange Registry examination stated that the Veteran had mycosis. A November 2010 VA problem list included that the Veteran had fungal infection not elsewhere classified (NEC).

A June 2016 letter from the Veteran's private dermatologist stated that the Veteran had a history of chronic fungal infections and that they were at least as likely as not caused by exposure to increased moisture in the environment and living conditions while he was stationed in Southeast Asia and that his current disability is related to his in-service complaints of and treatment for fungal infections.

Because the Veteran's chronic fungal infections first began in service, service connection is warranted and the claim is granted. 

C.  Coronary Artery Disease

The Veteran's service treatment records and VA treatment records do not contain any treatment for or diagnosis of coronary artery disease. A September 2008 private treatment record stated that the Veteran's "[p]revious stress test was negative for coronary disease."

Because the Veteran does not currently have coronary artery disease, service connection is not warranted and the claim is denied.


ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for chronic fungal infections is granted.

Service connection for coronary artery disease is denied.






REMAND

Remand is necessary to determine whether the Veteran's hypertension and/or bilateral lower extremity peripheral neuropathy was caused or aggravated by his now-service-connected type II diabetes mellitus. 

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed hypertension and/or bilateral lower extremity peripheral neuropathy that is not already in VA's possession. 

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for hypertension and/or bilateral lower extremity peripheral neuropathy.

3.  If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his hypertension and his bilateral lower extremity peripheral neuropathy. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Provide an opinion as to whether the Veteran's hypertension and/or bilateral lower extremity peripheral neuropathy had their onset during active service, are etiologically-related to any active service complaints, and/or otherwise originated during active service.

b.  Provide an opinion as to whether the Veteran's hypertension and/or bilateral lower extremity peripheral neuropathy were caused by the Veteran's service-connected disabilities.

c.  Provide an opinion as to whether the Veteran's hypertension and/or bilateral lower extremity peripheral neuropathy were aggravated by the Veteran's service-connected disabilities.

Service connection is now in effect for posttraumatic stress disorder, type II diabetes mellitus, and chronic fungal infections.

The examiner's attention is drawn to the following:

*February 2001 and September 2008 private treatment records stating a diagnosis of hypertension. 

*July 2008 and August 2008 VA treatment records stating a diagnosis of hypertension.

*September 2008 VA letter following Agent Orange Registry examination stating a diagnosis of hypertension.

*November 2010 VA problem list which included hypertension.

*January 2011 private treatment record stating that the Veteran had bilateral lower extremity peripheral neuropathy.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


